PCIJ_B_18_DanzigILO_LNC_NA_1930-08-26_ADV_01_NA_02_EN.txt. 28

INDIVIDUAL OPINION BY M. HUBER.
[Translation.]

The reply to be given to the question submitted to the
Court depends on the manner in which that question is
interpreted, and in particular on the meaning to be given
to the words “enable” and “‘special legal status”. The answer
will be in the affirmative if it is a question whether the spe-
cial legal status of the Free City of Danzig, as arising out
of the Treaty of Versailles, makes it possible for the Free
City to become a Member of the International Labour Organ-
ization; on the other hand, it would be in the negative if
the question related to a right for Danzig, without Poland’s
consent, to obtain admission to, and thereby to take part
in the work of, the Organization.

Both the International Labour Office and the two Govern-
ments concerned emphasized the fact, especially at the outset
of the arguments in Court, that there is in reality no dispute,
but only .a doubtful legal situation which they are desirous
of helping to clear up. The Court would therefore hardly
be responding to the intention which prompted the Governing
Body and the Council of the League of Nations to consult
it, if, starting from a particular hypothesis, it confined itself
merely to a reply in the negative or the affirmative. It is
rather for the Court to consider the different situations which
may arise within the legal framework established by the
Treaty of Versailles. For it is certain that the provisions of
this Treaty, on the one hand, and those of subsequent agree-
ments and decisions, on the other, are not all binding to the
same extent for those directly concerned; there will thus be
absolute incompatibilities and relative incompatibilities, accord-
ing to the legal situations envisaged.

In the present affair, the Court is all the more justified
in considering different possible situations in that its reply
will in any case be hypothetical, for it has not to decide the
preliminary and general question whether the Free City, apart
from its special status, fulfils the conditions necessary for ©
INDIVIDUAL OPINION BY M. HUBER 29

admission as a Member of the International Labour Organiz-
ation.

Being, by the terms of the request, obliged to deal with
only one aspect of the problem, the Court must, while keeping
within the request, throw light on all that side of the prob-
lem, without being held up by. an incompatibility between
the special status and Part XIII of the Treaty of Versailles
if, without affecting the special status itself, this incom-
patibility might be overcome, either by an agreement between
the Parties concerned, or by a unilateral concession. And
thus—while remaining true to its traditional conception of
advisory opinions—the Court, by means of purely juridical
considerations, will best assist the Parties in finding a solution.

%
* *%

This having been said, there are above all three points
of a general nature to be considered.

: x. The special legal status of the Free City is based on
the clauses of the Treaty of Versailles which, on the one hand,
provide for the protection of the Free City by the League of
Nations (Art. 102 and 103), and which, on the other hand,
lay down the rights of Poland in relation to Danzig, especially
as regards the conduct by the Polish Republic of the foreign
relations of the Free City (Art. 104 and Convention of Novem-
ber oth, 1920). The three Parties directly concerned in this
system are the Free City, the League of Nations and Poland.
The Treaty of Versailles, and therefore the system established
by that Treaty, is final and independent of the will of the
Parties. But, in so far as any one of them is to be considered
as holder of a right, he must be regarded as entitled to
waive that right in any particular case or series of cases,
unless such waiver should affect the system itself with a view
to which the right was created. In contradistinction to a :
statutory right, a contractual right cannot be presumed to be
binding on its holder.

2. Part XIII does not lay down that only States possessed
of complete sovereignty both in foreign relations and as regards
INDIVIDUAL OPINION BY M. HUBER 30

domestic legislation can be Members of the. Organization.
By the reference which it contains to the Covenant of the
League of Nations, Article 387 of the Treaty of. Versailles -
admits self-governing colonies or dominions, besides States
properly so-called. The International Labour. Organization
includes, or has included, communities whose mutual relations
are essentially different from their relations with third Powers.
Articles 405, paragraph 9, and 421, paragraph 2, contain
important exceptions to their main provisions in favour of
States which, although entirely independent in their foreign
relations, may, owing to their internal political structure, be
unable to apply throughout their territory conventions ratified
by them. If therefore Part XIII takes account of very differ-
ént situations arising from the internal structure of States or
-other communities Members of the Organization, as well as
from their relations of external dependence, it is not possible
prima facie to exclude the Free City from the International
Labour Organization owing to its special legal status. The
compatibility of that status with Part XIII is a question
which must be examined having regard to the special circum-
stances of the case, and the answer to which cannot be pre-
judged by the fact that, as regards foreign relations, the Free
City is not in a position to take independent action.

3. The relations of a Member of the International Labour
Organization with that Organization cannot be placed on the
same footing as relations arising from a treaty or multilateral
convention. By Article 387, every Member of the League
_of Nations is and must be a Member of the International
Labour Organization; the Preamble to Part XIII gives the
reason for this connection. The Covenant. of the League of
Nations and Part XIII do not merely belong to the same
Treaty, but are also organically connected. The adhesion
of the largest possible number of Members of the League of
Nations to conventions adopted by the Labour Conference is
beyond doubt one of the purposes of Part XIII, the realization
of which is the object of Articles 405, paragraphs 5 and 7,
and 416. The Free City is not a Member of the League of
Nations, but is protected by the League; it is further incor-
porated in the customs territory of Poland, a Member of the
INDIVIDUAL OPINION BY M. HUBER 31

League of Nations, which conducts the foreign relations of
Danzig. As, therefore, the Free City lies entirely within the
framework of the League of Nations, its admission to the
International Labour Organization and its adhesion to con-
‘ventions emanating therefrom cannot, in principle, be contrary
either to the interests of the League of Nations or to those
of a State Member of the League.

*
* *

' These general considerations, which dominate. the whole
problem submitted to the Court, must be taken into account
when the special legal status of the Free City and the provi-
sions of Part XIII are being compared for the purpose of
determining their absolute or relative compatibility or incom-
patibility.

The author of a separate opinion cannot make this detailed
comparison in a case in which he cannot refer to correspond-
ing statements and considerations in the Opinion of the Court
to which his separate opinion is attached. I thérefore limit
myself to indicating the principal points on which in my
view the Court should have given a decision.

The admission of the Free City to the International Labour
Organization—that is to say, the creation of conventional
relations between the Free City and the other Members of
the Organization—seems to be governed by the same rules
as the adhesion of the Free City to any convention, collect-
ive or otherwise. The fact that the adhesion of the Free
City necessarily depends on the intervention of Poland, and
that that State may possibly oppose it, does not exclude the
possibility of the Free City’s being a Member of the Interna-
- tional Labour Organization, any more than it excludes its
adhesion to the numerous international conventions to which
it has in fact become a Party through the intermediary of
Poland. This seems to decide indirectly in ‘the affirmative
another question connected with the special status, namely
whether Danzig possesses the character of a State neces-
sary for being a Member of the Organization.
INDIVIDUAL OPINION BY M. HUBER | 37

The veto of the League of Nations, which may be inter-
posed under Article 6, paragraph 2, of the Convention of Paris,
is only hypothetical, as is the refusal of Poland, and does
not in itself prevent the Free City from becoming a Member
of the International Labour Organization; leaving aside the
question whether this right of veto may really be applied
in any eventuality, it is only a condition belonging to this ~
special status. The same is true as regards any other possible
intervention by the League of Nations in virtue of its right of
protection.

The difficulty of the problem submitted to the Court lies
in the incompatibility which there may be between the special
legal status of the Free City and the rights and obligations
which would arise for it from its position as Member of the
Organization. -As it would be absurd to admit a community
which could not take part in the work, the question of admis- .
-sion is bound up with that of participation.

The fact that Poland might consent, in the name and on
behalf of the Free City, to ask those concerned for the admis-
sion of the latter may be understood in various ways and
must therefore be elucidated. If the consent resulted from
a decision given in virtue of the procedure laid down by
Article 39 of the Convention of Paris, it would leave intact
the right of Poland itself to proceed, on behalf of the Free
City, to any acts belonging to the conduct of foreign relations
which the latter might wish or be bound to perform in its
capacity as Member of the International Labour Organization.
If the right of Poland to refuse to act on behalf of the Free
City depends on the nature of the action requested—namely,
whether it is contrary or not to essential interests of the
Polish State—(High Commissioner’s decision of December 17th,
1921; decision of the Council of the League of Nations of
May 7th, 1922), Poland cannot in any case be obliged
to waivé her rights to conduct the foreign relations of the
Free City. It is important therefore to ascertain: (1) if and
to what extent participation in the International Labour
Organization comes within the field of foreign relations and
therefore of the rights of Poland; and (2) if and to what
extent the intervention of Poland, by virtue of this right,
INDIVIDUAL OPINION BY M. HUBER _ 33

in the relations between the Free City and the Labour Organ-
ization would be contrary to the provisions of Part XIII.
In so far as there would be incompatibility, the admission of
the Free City would depend on Poland’s consent. But if
this consent is not contrary to the special status—and for
the reasons given above it is not so contrary—, that status
cannot be regarded as being such as not to enable the Free
City to become a Member of the International Labour Organ-
ization. The possibility still exists, although subject to cer-
tain conditions.

All these questions would not arise if the consent of Poland
meant the abandonment by her, as regards possible rela-
tions between the Free City and the International Labour
Organization, of her rights under Article 104 (6) of the
Treaty of Versailles. In that case—having been admitted
through the intervention and with the consent of Poland—
the Free City would be in the same position as Members who
conduct their foreign relations in entire independence.

Coming now to the principal points in regard to which an
incompatibility might exist, the following must be noted:

1.—Discussion in the Conference does not partake of the
nature of foreign relations which characterizes the negotiations
at a diplomatic conference; for, in view of the individual
vote of each delegate (Article 390, paragraph 1), it is not the
will of the States as persons in international law which is
—in law at any rate—thereby expressed. The legal conception
of foreign relations is connected with that of the individual
or collective will of States in their relations one with another.
The Conference would not therefore include a Danzig delegation |
under the leadership of the head of the Polish delegation,
and the abnormal situation, incompatible with the structure
of the Conference, which would be brought about if the
INDIVIDUAL OPINION BY M. HUBER 34

delegation of one Member was lead d by that of another, could
therefore not occur.

As however the purpose of discussion at the Conference is
in particular the conclusion of international conventions, it is
conceivable—although this extension of the notion may be
criticized—to consider the appointment of delegates as an act
of foreign policy. On this assumption, the appointment of
the Danzig delegates might be submitted for approval to the
Polish Government and would be forwarded by it; but once
it had been so forwarded, the independent situation of the
delegates, under Article 390, would be entirely in conformity
with the system of the International Labour Organization.

2.—Conventions drawn up by the Conference and ratified
by a Member create for the latter obligations - going beyond
those which he undertakes by the simple fact of his admis-
sion. The act of ratification therefore involves an act of foreign
policy and consequently belongs to the domain in which
Poland has the right to act for and on behalf of the Free
City. Here however the intervention of Poland is no more
an obstacle than it would be for the admission itself,-or than
it was in the past when any other convention was concluded
of which the ratification is left entirely to the discretion of
Members. The Organization has not to concern itself with the
conditions in which its Members exercise or do not exercise
their own rights. However, according to the interpretation
given, in the statements submitted to the Court on behalf
of the International Labour Office, to Article 405, paragraphs 5
and 7,.the Member is bound to ratify if the competent author-
ity—which is generally the legislative organ and which must
have the draft conventions submitted to it within a specified
time—has accepted a draft. In any case, whether it be a
procedure peculiar to Part XIII or the normal procedure for the
ratification of the convention, it is always an organ of the
Member which expresses the will involving ratification. As
this organ, whatever it be, is quite untrammelled in its
decision, it in any case lies with the Free City not
to approve a draft save under conditions which exclude any
conflict between its obligations towards Poland, on the one
INDIVIDUAL OPINION BY M. HUBER 35

hand, and the International Labour Organization, on the
other. This is therefore a point which can be settled between
Poland and the Free City.

In the oral arguments submitted on behalf of the Inter-
national Labour Office, it was mentioned that certain States
Members had agreed to come.to an understanding before
ratifying a draft convention, in order to follow a uniform line
of conduct in this domain. It therefore seems possible that
the attitude of Members towards draft conventions may be
determined by international undertakings other than those
arising from Part XIII.

3.—As regards the procedure by enquiry and judicial procedure
mentioned in Articles 411 and following, a distinction must be
made between disputes which might arise between Poland and
the Free City, on the one hand, and between the Free City
and other Members of the Organization, on the other.

As regards the first category, the conflict between the jurisdiction
referred to in Article 103 and that provided for by Part XIII
of the Treaty of Versailles must and can be given a legal
solution based on the relative values of the conflicting clauses
of this same Treaty. As regards the second category of dis-
putes, it is to be noted that the filing of a complaint or the
institution of proceedings against a State falls within the sphere
of foreign relations. But it is equally true that Members
have here a right belonging to them, and nothing prevents
the Free City from coming to an agreement with Poland as
to the conditions in which it would make use of that right;
this would permit Poland not to refuse her consent to the
admission, on that ground.

4.— The question of the economic measures (which cannot
be taken on the initiative of one Member of the Organiz-
ation) does not seem capable of giving rise to difficulties,
unless it be on account of the customs union between Poland
and the Free City. It would however hardly be possible for any
obstacle to exist on this ground as far as the Labour Organ-
ization- is concerned; for it is already recognized that a
State connected with another State by a customs union may
nevertheless be a Member of the Organization.
INDIVIDUAL OPINION BY M. HUBER 36

The points I have dealt with in no way claim to exhaust
the subject. But I think that guidance should be given
at least on these points, if the question put to the Court
is to receive an answer of such usefulness as those concerned
may well have expected. |

(Signed) Max Huser.
